Case 1:17-cv-02091-RBJ-NRN Document 68 Filed 04/04/19 USDC Colorado Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO


  Case No. 1:17-cv-02091-RBJ-NRN

  Cola Allen,

          Plaintiff,

  v.

  Capital One Bank (USA), N.A.,
  Experian Information Solutions, Inc.
  and Equifax Information Services,
  LLC,

          Defendants.



                       JOINT NOTICE OF SETTLEMENT WITH DEFENDANT
                          EXPERIAN INFORMATION SOLUTIONS, INC.


          PLEASE TAKE NOTICE that Plaintiff Cola Allen (“Plaintiff”) and Defendant

  Experian Information Solutions, Inc. (“Experian”) file this notice of settlement pursuant to

  D.C.COLO.LCivR 40.2(b). The parties have reached a settlement in the above-

  reference matter which will include the dismissal with prejudice of all claims against

  Experian pending in this action.

          The parties are in the process of finalizing the settlement and anticipate that the

  performance of the terms of the settlement agreement will be completed within thirty

  (30) days of the date of this notice, at which time, the parties shall file a Stipulation for

  Dismissal with Prejudice of the claims asserted against Experian.

          //

          //

   NAI-1506889937v1
Case 1:17-cv-02091-RBJ-NRN Document 68 Filed 04/04/19 USDC Colorado Page 2 of 3




          Respectfully submitted on this 4th day of April, 2019.


                                              By: s/ Sheereen Javadizadeh
                                                  John A. Vogt
                                                  Richard J. Grabowski
                                                  Angela M. Taylor
                                                  Sheereen Javadizadeh
                                                  JONES DAY
                                                  3161 Michelson Drive, Suite 800
                                                  Irvine, CA 92612.4408
                                                  Telephone: (949) 851-3939
                                                  Facsimile: (949) 553.7539
                                                  Email: rgrabowski@jonesday.com
                                                  Email: javogt@jonesday.com
                                                  Email: angelataylor@jonesday.com
                                                  Email: sjavadizadeh@jonesday.com

                                                    Attorneys for Defendant Experian
                                                    Information Solutions, Inc.

                                              By: s/ David McDevitt
                                                  David McDevitt
                                                  Thompson Consumer Law Group, PLLC
                                                  5235 E. Southern Ave., D106-618
                                                  Mesa, AZ 85206
                                                  Telephone: 602-845-5969
                                                  Facsimile: 866-317-2674
                                                  Email:
                                                  dmcdevitt@consumerlawinfo.com

                                              Attorneys for Plaintiff




   NAI-1506889937v1
                                                2
Case 1:17-cv-02091-RBJ-NRN Document 68 Filed 04/04/19 USDC Colorado Page 3 of 3




                                 CERTIFICATE OF SERVICE

  I hereby certify that on this 4th day of April, 2019 I electronically filed the foregoing with
  the Clerk of the Court using the CM/ECF system which will send notification of such
  filing to the following email addresses:

  Joseph Michael Panvini
  David Neal McDevitt
  Russell S. Thompson , IV
  jpanvini@consumerlawinfo.com
  dmcdevitt@consumerlawinfo.com
  rthompson@consumerlawinfo.com

  Attorneys for Plaintiff


  Executed on April 4, 2019


                                              /s/ Sheereen Javadizadeh
                                             Sheereen Javadizadeh
                                             Attorneys for Defendant
                                             Experian Information Solutions, Inc.




   NAI-1506889937v1
